Nichols, Justice.
An action in equity was filed to enjoin the transfer of a cotton allotment as well as buildings on a tract of land in Rockdale County. The plaintiffs alleged that they had entered into a contract to purchase the tract of land and that the cotton allotment and buildings went with the land. The sellers of the land (representatives of an estate), the lessee in possession of the land and members of the Rockdale County Agricultural Stabilization and Conservation Committee were named as defendants. The defendants answered and admitted the existence of the sale contract but alleged as a defense that the transfer of the cotton allotment had already been accomplished as the result of a consent judgment of the Superior Court of Rockdale County rendered in another action prior to the filing of the present action. On the trial to determine if the temporary restraining order should be dissolved or whether a temporary injunction should be granted, the trial court ruled adversely to the plaintiffs before they completed the introduction of evidence, and refused on objection to permit the introduction of certain evidence by the plaintiffs. Held:
Pretermitting the questions relating to errors allegedly committed during the hearing, the judgment dissolving the temporary restraining order was not error inasmuch as the evidence and colloquies of counsel showed without dispute that the acts sought to be enjoined had already been completed and the questions thus presented were moot. Compare Sandt v. Mason, 208 Ga. 541 (67 SE2d 767); Holmes *811v. Testworth Laboratories, Inc., 221 Ga. 447, 449 (145 SE2d 240).
Argued November 10, 1969
Decided December 4, 1969.
Saul Blau, for appellants.
J. M. Nichols, Hoyt L. Bradford, for appellees.

Judgment affirmed.


All the Justices concur.